Per Curiam.
This is a motion to compel the appellant to correct the return to this court by adding thereto copies *327of certain documents, and to serve copies of the return as so amended upon the respondent. A complete answer to the motion is that the documents are no part of the record in the court below, and that the record certified to this court is a correct copy of that record. If the documents should be a part of that record for any reason, we have no jurisdiction to make them a part thereof; but a motion for that purpose should be made to the court below.
Motion denied, with $10 costs.
All concur.